Citation Nr: 0838235	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  96-37 632	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active military service from April 1990 to 
November 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Cleveland, Ohio that denied 
service connection for left knee, left ankle, right hip, 
right knee, left shoulder, and neck disabilities, as well as 
entitlement to a disability evaluation in excess of 20 
percent for residuals of fracture of the left pubic ramus, 
and entitlement to a total disability rating based on 
individual unemployability.

The veteran was afforded a personal hearing at the RO in 
November 1998.  The transcript is of record.  The case was 
remanded by Board decision in May 1999, August 2000, and 
August 2003.  

The Board denied all of the aforementioned issues by a 
decision dated in August 2006.  An appeal to the United 
States Court of Appeals for Veterans Claims (Court) ensued.  
In response to a joint motion by the appellant and Secretary 
Appellee (the parties), the Court vacated the Board's 2006 
decision in June 2008 and remanded the matter to the Board 
for further consideration.  It was agreed that the Board's 
determinations relating to entitlement to service connection 
for a left ankle disability, a disability evaluation in 
excess of 20 percent for left pubic ramus fracture residuals, 
and entitlement to a total disability rating based on 
individual unemployability would not be disturbed.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

In the May 2008 joint motion, the parties pointed out that 
over the course of the appeal, several remands had been 
promulgated relative to the appellant's various claims for 
service connection.  It was noted that there had been many VA 
opinions provided on examination pursuant to remand, most 
recently, a series of such from a VA orthopedist between 2003 
and 2005.  It was found, however, that the final opinion 
rendered in August 2005 did not in fact address the opinion 
requests mandated by the Board in its 2003 remand, 
specifically, whether it was at least as likely as not that 
any current left knee, left ankle, right hip or right knee 
disability was related to the veteran's service.  The parties 
noted that the series of opinions resulted in one that found 
that the appellant's left knee, left ankle and right hip were 
not likely related to the service-connected left pubic ramus 
fracture, but rather to a separate etiology.  It was observed 
that the examiner did not address what the separate etiology 
was, and whether it was related to service as had been 
posited in earlier opinions.  As such, it was essentially 
determined that the examination report was inadequate for 
adjudication purposes, and that the Board's failed to address 
the deficiencies in the examination and opinions in its 2006 
decision. 

The parties agreed that a remand was necessary for the 
Secretary to fulfill its duty to assist the appellant in the 
development of the claims in providing a full and complete 
opinion that fully addressed the etiology of the appellant's 
disorders; specifically, whether they were directly related 
to treatment and symptoms noted in service medical records, 
whether they were directly related to any symptoms the 
appellant is competent to identify during service that might 
not be reflected in the service medical records, and whether 
they were aggravated by or are secondary to service-connected 
pubic ramus fracture residuals.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
action required by the Veterans 
Claims Assistance Act of 2000 
(VCAA) and any other legal 
precedent are fully complied with 
and satisfied.  The RO must notify 
the appellant of the information 
and evidence needed to 
substantiate her claims for 
service connection, to include as 
secondary to service-connected 
disability.  

2.  The veteran should be 
scheduled for examination by a VA 
orthopedist (preferably by one who 
has not seen her previously) to 
examine her left knee, right hip, 
right knee, left shoulder, and 
neck.  All indicated tests and 
studies should be performed, and 
clinical findings should be 
reported in detail and correlated 
to specific diagnoses.  The claims 
file and a copy of this remand 
should be made available to the 
physician designated to examine 
the appellant.  The examiner 
should note whether or not the 
claims folder was reviewed.  In a 
narrative format, a comprehensive 
clinical history should be 
obtained.  The examination report 
should include a discussion of the 
veteran's documented medical 
history and assertions.  Based on 
a thorough review of the evidence 
of record, the examiner should 
provide opinions with complete 
supporting rationale as to A) 
whether it is at least as likely 
as not (50 percent probability or 
better) that the veteran now has 
left knee, right hip, right knee, 
left shoulder, and neck disorders 
that are directly traceable to 
treatment and/or symptoms in 
service, or B) whether it is at 
least as likely as not that left 
knee, right hip, right knee, left 
shoulder and neck disorders are 
secondarily related to or have 
been made chronically worse 
(aggravated) by the service-
connected left pubic ramus 
residuals, (If aggravation is 
found, the examiner should offer 
an assessment of the extent of 
additional disability of the 
claimed disorders resulting from 
aggravation by left pubic ramus 
fracture residuals.) and C) 
whether the claimed disabilities 
are directly related to any 
symptoms the appellant identifies 
as having had during service that 
might not be reflected in the 
service medical records.

In formulating the medical 
opinions, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
within the realm of possibility, 
rather that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

3.  The veteran must be given 
adequate notice of the 
examination, to include advising 
her of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  A copy of the examination 
notification should be associated 
with the claims folder.  Failure 
to appear for examination should 
be noted in the file.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide competent 
medical opinions.  If the report 
is insufficient, or if a requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for correction. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the veteran and 
her representative should be 
furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond before the 
record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


